    Case: 1:20-cr-00299 Document #: 42 Filed: 02/11/21 Page 1 of 2 PageID #:125




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                )     Case No.      20 CR 299
                                        )
               v.                       )     Judge Robert M. Dow, Jr.
                                        )
HARDY BROWNER                           )


                              JOINT STATUS REPORT

         The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, and defendant HARDY

BROWNER, by his attorneys Molly Armour and Joshua G. Herman, respectfully

submits this Status Report, pursuant to the Court’s Order of December 15, 2020 (R.

# 39).

         On June 17, 2020, the defendant was indicted on one count of violating Title

18, United States Code, Section 1001(a)(2). On or about July 6, 2020, after a detention

hearing before Judge Valdez, the defendant was ordered to remain in federal custody.

         On or about June 18, 2020 and August 6, 2020, the government produced a

total of approximately 15,000 pages of documents on a total of 10 discs. The

government expects to produce another round of unclassified discovery of

approximately 554 pages on 3 discs during the week of February 15, 2021. The

government will also produce the first round of classified discovery to Mr. Herman

that same week. The government anticipates that an additional round of unclassified

and classified discovery will be produced as soon as the material has been processed

by the FBI.
    Case: 1:20-cr-00299 Document #: 42 Filed: 02/11/21 Page 2 of 2 PageID #:126




      The government recognizes its ongoing obligation to supplement these

disclosures with new material as it becomes available.

      A status conference is currently scheduled for February 18, 2021. The parties

request that the conference proceed as scheduled.

                                             Respectfully submitted,


                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:     /s/ Barry Jonas
                                             BARRY JONAS
                                             JORDAN MATTHEWS
                                             Assistant U.S. Attorneys
                                             219 South Dearborn St., Rm. 500
                                             Chicago, Illinois 60604
                                             (312) 353-5300


                                             /s/ Molly Armour
                                             MOLLY ARMOUR
                                             Law Offices of Molly Armour
                                             4050 N. Lincoln Avenue
                                             Chicago, IL 60618
                                             (773) 746-4849
                                             Attorney for Defendant

                                             /s/ Joshua G. Herman
                                             JOSHUA G. HERMAN
                                             53 West Jackson, Blvd.
                                             Suite 457
                                             Chicago, IL 60604
                                             (312) 909-0434
                                             Attorney for Defendant
